

114 S3548 IS: To continue the Medicaid emergency psychiatric demonstration project.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3548IN THE SENATE OF THE UNITED STATESDecember 10 (legislative day, December 9), 2016Mr. Cardin (for himself, Mr. Blunt, Ms. Collins, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo continue the Medicaid emergency psychiatric demonstration project.
	
		1.Continuation of Medicaid emergency psychiatric demonstration project
 (a)Original StatesParagraph (2) of section 2707(d) of Public Law 111–148 (42 U.S.C. 1396a note) is amended to read as follows:
				
					(2)Extension of participation eligibility for originally selected States
						(A)In general
 (i)State option to resume participationThe Secretary shall allow any State selected as an eligible State to participate in the demonstration project on or prior to March 13, 2012, to resume participation in the demonstration project upon the request of the State.
 (ii)Timeline for election and participationA State that elects to resume participation in the demonstration project under clause (i) shall— (I)make such election before April 1, 2017; and
 (II)resume participation not sooner than July 1, 2018, and not later than December 31, 2018.. (b)Authority To substitute a new State for an originally selected StateParagraph (2) of section 2707(d) of Public Law 111–148 (42 U.S.C. 1396a note), as amended by subsection (a), is amended by adding at the end the following new subparagraphs:
				
					(B)Authority to replace an originally selected State
 (i)In generalIf any State that was selected to participate in the demonstration project on or prior to March 13, 2012, does not elect before April 1, 2017, to resume the State's participation in the demonstration project, the Secretary may select on a competitive basis another State to participate in the project.
 (ii)Timeline for participation by a replacement StateA State selected to participate in the demonstration project under clause (i) shall begin to participate not sooner than July 1, 2018, and not later than December 31, 2018.
 (C)Length of participation for original and replacement StatesA State that elects to resume participation in the demonstration project under subparagraph (A) or is selected to participate under subparagraph (B) shall be permitted to participate in the demonstration project for a period of three consecutive years, and no State may continue to participate in the demonstration project after such period without the approval of Congress in accordance with subsection (f)(4)(C).
 (D)Cap on number of StatesIn no event may the number of States authorized to participate in the demonstration project under this paragraph exceed 12 States..
 (c)FundingSubsection (e) of section 2707 of such Act (42 U.S.C. 1396a note) is amended— (1)by amending subparagraph (A) of paragraph (1) to read as follows:
					
 (A)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to carry out this section—
 (i)$75,000,000 for fiscal year 2011, to remain available until expended; and (ii)$75,000,000 for fiscal year 2017, to remain available through March 31, 2022.; and
 (2)by amending paragraph (2) to read as follows:  (2)Limitation on paymentsIn no case may—
 (A)the aggregate amount of payments made by the Secretary to eligible States under this section for the period beginning on July 1, 2018, and ending on December 31, 2021, exceed $75,000,000; or
 (B)payments be provided by the Secretary under this section after March 31, 2022, unless a law described in subsection (f)(4)(C) is in effect..
 (d)Permanent and expansion evaluation and recommendationSubsection (f)(4) of section 2707 of such Act (42 U.S.C. 1396a note) is amended— (1)in subparagraph (A)—
 (A)by striking April 1, 2019 and inserting June 30, 2021; and (B)by striking December 31, 2019 and inserting December 31, 2021;
 (2)in subparagraph (C), by striking December 31, 2019 each place it appears and inserting December 31, 2021; and (3)by adding at the end the following new subparagraph:
					
 (D)Collection of data from StatesThe Secretary shall provide each State participating in the demonstration project with a template of the data needed from the State to conduct the evaluation required under this paragraph and at least 1 fiscal quarter to collect and submit such data..
				(e)Conforming amendments
 (1)Authority to conduct projectSubsection (a) of section 2707 of such Act (42 U.S.C. 1396a note) is amended by inserting or (d)(2)(B) after subsection (c). (2)Technical correction to stabilization review requirementThe first sentence of section 2707(b) of such Act (42 U.S.C. 1396a note) is amended to read as follows: A State shall specify in its application the mechanism established for ensuring that institutions participating in the demonstration will determine whether or not such individuals have been stabilized (as defined in subsection (h)(5))..
 (3)Eligible State definitionSubsection (c)(1) of section 2707 of such Act (42 U.S.C. 1396a note) is amended by inserting and subsection (d)(2)(B) after paragraph (4). (4)Length of projectSubsection (d) of section 2707 of such Act (42 U.S.C. 1396a note) is amended—
 (A)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraph (2); and (B)by striking paragraphs (3) and (4).
 (5)FundingSubsection (e)(4) of section 2707 of such Act (42 U.S.C. 1396a note) is amended— (A)by striking an evaluation under subsection (f)(1) and inserting the evaluations required under subsection (f); and
 (B)by striking or (3). (f)OffsetFrom amounts appropriated for the Prevention and Public Health Fund for fiscal year 2021 under section 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)), $75,000,000 shall be rescinded.